DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 33-40, drawn to a wire/needle localization method that involves placing the wire/needle at a desired location (within the breast) identified from a previous tomosynthesis scan and verifying the placement with verification x-ray beams, classified in A61B 6/025; A61B 6/488; A61B 6/12.
II. Claims 41-46, drawn to a wire/needle localization method that involves avoiding x-ray shadows of a wire/needle in the x-ray image by selectively emitting x-rays are non-interfered imaging positions, classified in A61B 6/0414; A61B 6/547.
III. Claims 47-53, drawn to a wire/needle localization method that involves processing imaging data of a tomosynthesis scan to reduce imaging artifacts of the needle in tomosynthesis projection/slice images generated from the tomosynthesis scan, classified in A61B 6/025; A61B 6/5252.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not recite the particular features regarding reducing image artifacts due to the presence of the needle as recited in the subcombination of invention II (i.e., the combination does not performing an imaging scan of the breast using the x-ray source that moves through a plurality of potential imaging positions along a source trajectory, and emitting an x-ray from the x-ray source at a non-interfered imaging position of the plurality of potential imaging positions, wherein at the non-interfered imaging position, the needle is disposed so as to not form a shadow in an area of interest”). The subcombination has separate utility such as in a non-tomosynthesis x-ray method.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not recite the particular features regarding reducing image artifacts due to the presence of the needle as recited in the subcombination of invention III (i.e., the combination does not processing the image data obtained from both the interfered and non-interfered positions to obtain from the image data (i) tomosynthesis projection images of the breast taken from more than two of the imaging positions of the source relative to the patient's breast and (ii) tomosynthesis reconstructed slice images representing respective slices of the patient's breast, wherein processing the image data comprises reducing an appearance of the artifact of the needle in the tomosynthesis projection images and the tomosynthesis reconstructed slice images”).  The subcombination has separate utility such as in an imaging method that does not have a pre-scan acquisition (i.e., does not involve acquiring imaging data prior to positioning the wire/needle in the patient’s breast).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are directed to related processes/methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the materially different mode of operation/function while invention II involves avoiding the shadow artifact (that otherwise would have been caused by the needle) by emitting x-rays at the claimed non-interfered imaging positions, invention III does not involve avoiding the shadow artifact of the needle but rather uses image processing to reduce or remove it from tomosynthesis images, which Invention II does not require.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are separately classified as discussed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Claims 33-53 are subject to the restriction requirement articulated above.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793